                          LANDMAN CORSI BALLAINE & FORD P.C.
                                         A NEW YORK PROFESSIONAL CORPORATION

                                                 ATTORNEYS AT LAW
                                                                                         One Gateway Center
                                                    120 BROADWAY
REBECCA W. EMBRY                                                                         4th Floor
                                                      27TH FLOOR                         Newark, NJ 07102
MEMBER
                                                                                         Tel: (973) 623-2700
TEL: (212) 238-4800                          NEW YORK, NEW YORK 10271
EMAIL: rembry@lcbf.com                           TELEPHONE (212) 238-4800                One Penn Center
                                                 FACSIMILE (212) 238-4848                1617 JFK Boulevard, Suite 955
                                                                                         Philadelphia, PA 19103
                                                     www.lcbf.com                        Tel: (215) 561-8540




                                               December 20, 2018

    ByECF

   Honorable Andrew L. Carter, Jr.
   District Judge
   United States District Court
   Southern District of New York
   40 Foley Square, Room 435
   New York, NY 10007

                          Re:   Brandon Sanders v. MakeSpace Labs, Inc.
                                1: 18-CV-10016-ALC

   Dear J udge Carter:

            We represent the defendant MakeSpace Labs, Inc. ("Defendant") in the above-referenced
   matter. We respectfully write in compliance with Your Honor's Individual Motion Practices to
   request a pre-motion conference in connection with Defendant's contemplated motion to dismiss
   in lieu of an answer under Federal Rules of Civil Procedure 12(b)(7) and 19. This is Defendant's
   first request for a pre-motion conference.

            Plaintiff Brandon Sanders ("Plaintiff') alleges that he was charged with rape by forcible
   compulsion, sexual assault, aggravated indecent assault without consent, and indecent assault
   without consent when he was a senior in college in April of 2014. He alleges that he pleaded not
   guilty, that he rejected offered plea deals, that the rape charge was dismissed, and that a jury found
   him not guilty of all other charges. Plaintiff allegedly applied for employment with Defendant in
   May of 2018. Plaintiff asserts that after completing the employment application and interview,
   Defendant sent Plaintiff an employment offer letter on May 10, 2018, which he accepted on May
   14, 2018. On May 17, 2018, Defendant allegedly obtained a consumer report about Plaintiff from
   Checkr, Inc. ("Checkr"). Plaintiff alleges that according to Checker, Plaintiff had three open
   criminal charges, and that Checkr adjudicated Plaintiffs employment eligibility as "red" or
   "Consider" instead of "green" or "Clear." Based on this report, Defendant allegedly removed
   Plaintiff from hiring consideration. On May 17, 2018, Checkr allegedly sent Plaintiff an email with
   a copy of the background report. Plaintiff claims that he arrived at MakeSpace Labs on May 21,
   2018, to begin training and was prepared to address Checkr's inaccurate reporting. However,


   4822-7207-00 l 9v. l
LANDMAN CORSI BALLAINE      & FORD P.C.


     Honorable Andrew L. Carter, Jr.
     December 20, 2018
     Page 2


     Defendant informed Plaintiff that it would not move forward with his employment based on the
     report. Plaintiff allegedly disputed the report with Checkr, and in a few days Checkr was able to
     correct its inaccurate report, and sent a corrected report which did not include any criminal records.
     Plaintiff contends that he then contacted Defendant to reiterate that that all of the charges were
     cleared and to provide Defendant with the corrected report, but Defendant did not renew the job
     offer.

              Plaintiff has filed two separate civil actions in the Southern District of New York. He filed
     this action against Defendant and filed an action against Checkr. See Brandon Sanders v. Checkr,
     Inc., l:18-cv-10741-UA (S.D.N.Y. 2018). In both cases, Plaintiff asserts class claims under 15
     U.S.C. § 1681 b(b )(3) for failure to provide the required disclosure and notification prior to using
     the background report to take adverse employment action. Both complaints are based upon the
     same alleged facts and circumstances. Defendant intends to file a motion to dismiss for failure to
     join a required party under Rules 12(b)(7) and l 9(a) or, alternatively, to consolidate these two civil
     actions.

              Checkr is a required party that must be joined under Rule l 9(a). In his action against
     Checkr, Plaintiff asserts that Checkr violated 15 U.S.C. § 168lb(b)(3) by acting as a "user" of the
     background report Checkr generated because it adjudicated his employment eligibility on
     Defendant's behalf. Plaintiff allegesthat Defendant "hired Checkr to perform adjudications of the
     background reports it purchased about consumers for employment purposes" and that Chcckr
     adjudicated Plaintiffs eligibility for employment with Defendant, which Defendant then "adopted
     ... as its own without any further process afforded to [Plaintiff]." l:18CV10741-ALC, ECF No.
     1 at 5-9. Yet, in this action, Plaintiff alleges that Defendant was the "user" of the background report
     and thus violated § 1681 b(b)(3). These theories ofliability are in conflict, as only one person may
     be considered the "user" of the background report. Thus, in light of the separate action against
     Checkr for violation of§ 1681 b(b )(3), failure to join Checkr as a defendant in this action subjects
     Defendant and Checkr to a substantial risk of incurring inconsistent obligations and permitting
     Plaintiff to receive double recovery if Defendant and Checkr are both found to have violated
     § 1681 b(b )(3) in the separate actions.

             Alternatively, these actions should be consolidated under Rule 42(a). Rule 42(a) grants
      courts broad discretion to manage their dockets efficiently by expediting trials and eliminating
      unnecessary repetition and confusion. In re Joint Eastern and Southern Districts Asbestos
     Litigation, 125 F.R.D. 60, 63 (S.D.N. Y. 1989). The court should balance the time and cost savings
     to the parties, witnesses, and the court against the risks of prejudice and confusion resulting from
     consolidation against extent to which it can alleviate the risks of prejudice and confusion by giving
     cautionary instructions to the jury and by controlling the manner in which the claims and defenses
     are submitted to the jury for deliberation. Id. Checkr should be joined to further the interest of
     judicial economy, especially as these cases could potentially create two separate class action
     lawsuits that involve the same facts and circumstances, the same evidence, and the same witnesses.



     4822-7207-00 I 9v. I
LANDMAN CORSI BALLAINE      & FORD P.C.


     Honorable Andrew L. Carter, Jr.
     December 20, 2018
     Page 3


            For the foregoing reasons, Defendant respectfully requests a pre-motion conference in
     connection with Defendant's contemplated motion to dismiss and, in the alternative, to
     consolidate.

              Defendant Make Space Labs, Inc. appreciates Your Honor's consideration of this request.



                                                 ;;:; fmY
                                                  Rebecca W. Embry


     cc:      All Counsel by ECF




     4822-7207-0019v.1
